

114 HR 4828 IH: Border Security for America Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4828IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Katko (for himself, Mr. McCarthy, Mr. Scalise, Ms. Stefanik, Mr. Johnson of Louisiana, Mr. Rogers of Alabama, Ms. Granger, Mr. McCaul, Mr. Comer, Mrs. Walorski, Mrs. Rodgers of Washington, Mr. Graves of Missouri, Mr. Guest, Mr. Higgins of Louisiana, Mr. Norman, Mrs. Miller-Meeks, Mrs. Harshbarger, Mr. Clyde, Mr. Gimenez, Mr. LaTurner, Mr. Meijer, Mrs. Cammack, Mr. Pfluger, Mr. Garbarino, Mr. Van Drew, Mr. Babin, Mr. Emmer, Mr. Tony Gonzales of Texas, Mr. Rutherford, Mr. Nehls, and Ms. Malliotakis) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Agriculture, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo secure the international borders of the United States, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Border Security for America Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Border wall system construction.Sec. 4. Strengthening the requirements for barriers along the southern border.Sec. 5. Border and port security technology investment plan.Sec. 6. Commercial solutions opening acquisition program.Sec. 7. Border security technology program management.Sec. 8. U.S. Customs and Border Protection technology upgrades.Sec. 9. Nonintrusive inspection operations.Sec. 10. Additional U.S. Customs and Border Protection personnel.Sec. 11. Anti-Border Corruption Act Reauthorization.Sec. 12. Establishment of workload staffing models for U.S. Border Patrol and Air and Marine Operations of CBP.Sec. 13. Operation Stonegarden.Sec. 14. Air and Marine Operations flight hours.Sec. 15. Eradication of carrizo cane and salt cedar.Sec. 16. Border Patrol Strategic Plan.Sec. 17. Homeland Security Investigations Innovation Lab.Sec. 18. Integrated Border Enforcement Teams.Sec. 19. DNA collection consistent with Federal law.2.DefinitionsIn this Act:(1)CBPThe term CBP means U.S. Customs and Border Protection. (2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection.(3)DepartmentThe term Department means the Department of Homeland Security. (4)SecretaryThe term Secretary means the Secretary of Homeland Security.(5)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).(6)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given such term in section 44801 of title 49, United States Code.3.Border wall system construction(a)In general(1)Immediate resumption of border wall constructionNot later than 24 hours after the date of the enactment of this section, the Secretary shall resume all activities related to the construction of the border barrier system (also known as, and referred to in this section as, the border wall system) along the international border between the United States and Mexico that were underway or being planned for prior to January 20, 2021.(2)No cancellationsThe Secretary may not cancel any contract for activities related to the construction of the border wall system that was entered into on or before January 20, 2021.(3)Use of fundsTo carry out this section, the Secretary shall expend all funds appropriated or explicitly obligated for the construction of the border wall system that were appropriated or obligated, as the case may be, for use beginning October 1, 2016.(b)Plan To complete tactical infrastructure and technology elements of systemNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the appropriate congressional committees an implementation plan, including quarterly benchmarks and cost estimates, for satisfying all requirements of the construction of the border wall system referred to in paragraph (1) of subsection (a), including tactical infrastructure, technology, and other elements as identified by the Department prior to January 20, 2021, through the expenditure of funds appropriated or explicitly obligated, as the case may be, for use beginning October 1, 2016, as well as any future funds appropriated by Congress.(c)Uphold negotiated agreementsThe Secretary shall ensure that all agreements executed in writing between the Department and private citizens, State, local, or Tribal governments, or other stakeholders are honored by the Department relating to current and future construction of the border wall system as required by such agreements.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate.(2)Tactical infrastructureThe term tactical infrastructure includes boat ramps, access gates, checkpoints, lighting, and roads associated with a border wall system.(3)TechnologyThe term technology includes border surveillance and detection technology, including linear ground detection systems, associated with a border wall system.4.Strengthening the requirements for barriers along the southern borderSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—(1)by amending subsection (a) to read as follows:(a)In generalThe Secretary of Homeland Security shall take such actions as may be necessary (including the removal of obstacles to detection of illegal entrants) to design, test, construct, install, deploy, integrate, and operate physical barriers, tactical infrastructure, and technology in the vicinity of the United States border to achieve situational awareness and operational control of the border and deter, impede, and detect illegal activity in high traffic areas.;(2)in subsection (b)—(A)in the subsection heading, by striking fencing and road improvements and inserting physical barriers;(B)in paragraph (1)—(i)in subparagraph (A)—(I)by striking subsection (a) and inserting this section;(II)by striking roads, lighting, cameras, and sensors and inserting tactical infrastructure, and technology; and(III)by striking gain and inserting achieve situational awareness and; (ii)by amending subparagraph (B) to read as follows:(B)Physical barriers and tactical infrastructureThe Secretary, in carrying out this section, shall deploy along the United States border the most practical and effective physical barriers and tactical infrastructure available for achieving situational awareness and operational control of the border. ;(iii)in subparagraph (C)—(I)by amending clause (i) to read as follows:(i)In generalIn carrying out this section, the Secretary shall consult with appropriate Federal agency partners, appropriate representatives of Federal, State, Tribal, and local governments, and appropriate private property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such physical barriers are to be constructed.; and(II)in clause (ii)—(aa)in subclause (I), by striking or after the semicolon at the end;(bb)by amending subclause (II) to read as follows:(II)delay the transfer to the United States of the possession of property or affect the validity of any property acquisition by the United States by purchase or eminent domain, or to otherwise affect the eminent domain laws of the United States or of any State; or; and(cc)by adding at the end the following new subclause:(III)create any right or liability for any party.; and(iv)by striking subparagraph (D);(C)in paragraph (2)—(i)by striking Attorney General and inserting Secretary of Homeland Security;(ii)by striking this subsection and inserting this section; and(iii)by striking construction of fences and inserting the construction of physical barriers;(D)by amending paragraph (3) to read as follows:(3)Agent safetyIn carrying out this section, the Secretary of Homeland Security, when designing, constructing, and deploying physical barriers, tactical infrastructure, or technology, shall incorporate such safety features into such design, construction, or deployment of such physical barriers, tactical infrastructure, or technology, as the case may be, that the Secretary determines are necessary to maximize the safety and effectiveness of officers or agents of the Department of Homeland Security or of any other Federal agency deployed in the vicinity of such physical barriers, tactical infrastructure, or technology.; and(E)in paragraph (4), by striking this subsection and inserting this section;(3)in subsection (c)—(A)by amending paragraph (1) to read as follows:(1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall have the authority to waive all legal requirements the Secretary determines necessary to ensure the expeditious design, testing, construction, installation, deployment, integration, and operation of the physical barriers, tactical infrastructure, and technology under this section. Such waiver authority shall also apply with respect to any maintenance carried out on such physical barriers, tactical infrastructure, or technology. Any such decision by the Secretary shall be effective upon publication in the Federal Register.; (B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following new paragraph:(2)NotificationNot later than 7 days after the date on which the Secretary of Homeland Security exercises the waiver authority under paragraph (1), the Secretary shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of such waiver. ; and(4)by adding at the end the following new subsections:(e)TechnologyThe Secretary of Homeland Security, in carrying out this section, shall deploy along the United States border the most practical and effective technology available for achieving situational awareness and operational control of the border.(f)DefinitionsIn this section:(1)Advanced unattended surveillance sensorsThe term advanced unattended surveillance sensors means sensors that utilize an onboard computer to analyze detections in an effort to discern between vehicles, humans, and animals, and ultimately filter false positives prior to transmission.(2)High traffic areasThe term high traffic areas means areas in the vicinity of the United States border that—(A)are within the responsibility of U.S. Customs and Border Protection; and(B)have significant unlawful cross-border activity, as determined by the Secretary of Homeland Security.(3)Operational controlThe term operational control has the meaning given such term in section 2(b) of the Secure Fence Act of 2006 (Public Law 109–367; 8 U.S.C. 1701 note).(4)Physical barriersThe term physical barriers includes reinforced fencing, border wall system, and levee walls.(5)Situational awarenessThe term situational awareness has the meaning given such term in section 1092(a)(7) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(7)).(6)Tactical infrastructureThe term tactical infrastructure includes boat ramps, access gates, checkpoints, lighting, and roads.(7)TechnologyThe term technology includes border surveillance and detection technology, including the following:(A)Tower-based surveillance technology.(B)Deployable, lighter-than-air ground surveillance equipment.(C)Vehicle and Dismount Exploitation Radars (VADER).(D)3-dimensional, seismic acoustic detection and ranging border tunneling detection technology.(E)Advanced unattended surveillance sensors.(F)Mobile vehicle-mounted and man-portable surveillance capabilities.(G)Unmanned aircraft systems.(H)Other border detection, communication, and surveillance technology.(8)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given such term in section 44801 of title 49, United States Code..5.Border and port security technology investment plan(a)In generalNot later than 180 days after the date of the enactment of this section, the Commissioner, in consultation with covered officials and border and port security technology stakeholders, shall submit to the appropriate congressional committees a strategic 5-year technology investment plan (in this section to be referred to as the plan). The plan may include a classified annex, if appropriate.(b)Contents of planThe plan shall include the following:(1)An analysis of security risks with respect to ports of entry along the northern and southern borders of the United States.(2)An identification of capability gaps with respect to security at such ports of entry.(3)An analysis of current and forecast trends relating to the number of aliens who—(A)unlawfully entered the United States by crossing the northern or southern border of the United States; or(B)are unlawfully present in the United States.(4)A description of security-related technology acquisitions that are listed in order of priority to address the security risks and capability gaps identified pursuant to paragraphs (1) and (2), respectively.(5)A description of each planned security-related technology program, including objectives, goals, and timelines for each such program. (6)An identification of each deployed security-related technology that is at or near the end of the life cycle of such technology.(7)A description of the test, evaluation, modeling, and simulation capabilities, including target methodologies, rationales, and timelines, necessary to support the acquisition of security-related technologies pursuant to paragraph (4).(8)An identification and assessment of ways to increase opportunities for communication and collaboration with industry, small and disadvantaged businesses, intra-government entities, university centers of excellence, and national laboratories to ensure CBP understands the market for security-related technologies that are available to satisfy its mission needs before engaging in an acquisition of a security-related technology.(9)An assessment of the management of planned security-related technology programs by the acquisition workforce of CBP.(10)An identification of ways to leverage already-existing acquisition expertise within the Federal Government.(11)A description of the security resources, including information security resources, that will be required to protect security-related technology from physical or cyber theft, diversion, sabotage, or attack.(12)A description of initiatives to—(A)streamline the acquisition process of CBP; and(B)provide greater predictability and clarity, with respect to such process, to small, medium, and large businesses, including information relating to the timeline for testing and evaluation.(13)An assessment of the privacy and security impact on border communities of security-related technology.(14)In the case of a new acquisition leading to the removal of equipment from a port of entry along the northern or southern border of the United States, a strategy to consult with industry and community stakeholders affected by such removal.(15)A strategy to consult with industry and community stakeholders with respect to security impacts at a port of entry described in paragraph (14).(c)Leveraging the private sectorTo the extent practicable, the plan shall—(1)leverage to the greatest extent possible emerging technological trends, and research and development trends, within the public and private sectors; (2)incorporate input from the private sector, including from border and port security stakeholders, through requests for information, industry day events, and other innovative means consistent with the Federal Acquisition Regulation; and(3)identify security-related technologies that are in development or deployed, with or without adaptation, that may satisfy the mission needs of CBP. (d)FormTo the extent practicable, the plan shall be published in unclassified form on the website of the Department. (e)ApprovalThe Commissioner may not publish the plan until the plan is approved by the Secretary.(f)DisclosureThe plan shall include a list of the names of individuals not employed by the Federal Government who contributed to the development of the plan.(g)Update and reportNot later than the date that is two years after the date on which the plan is submitted to the appropriate congressional committees pursuant to subsection (a) and biennially thereafter for ten years, the Commissioner shall submit to the appropriate congressional committees—(1)an update of the plan, if appropriate; and(2)a report that includes—(A)the extent to which each security-related technology acquired by CBP since the initial submission of the plan or most recent update of the plan, as the case may be, is consistent with the planned technology programs and projects identified pursuant to subsection (b)(5); and(B)the type of contract and the reason for acquiring such security-related technology.(h)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Covered officialsThe term covered officials means—(A)the Under Secretary for Management of the Department;(B)the Under Secretary for Science and Technology of the Department; and(C)the Chief Information Officer of the Department.(3)Unlawfully presentThe term unlawfully present has the meaning given such term in section 212(a)(9)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)(ii)).6.Commercial solutions opening acquisition program(a)AuthorityThe Commissioner may carry out a program, to be known as the commercial solutions opening acquisition program (in this section referred to as the program), under which commercial items that are innovative may be acquired through a competitive selection of proposals resulting from a general solicitation and peer review of such proposals.(b)Treatment as competitive proceduresUse of general solicitation competitive procedures for the program shall be considered to be use of competitive procedures for purposes of division C of title 41, United States Code.(c)LimitationThe Commissioner may not enter into a contract under the program for an amount in excess of $10,000,000.(d)GuidanceThe Commissioner, in consultation with the Under Secretary for Management of the Department, shall—(1)issue guidance for the implementation of the program; and(2)post such guidance on a publicly available website of CBP. (e)Report(1)In generalThe Commissioner shall submit to the appropriate congressional committees a report relating to the activities of the program as an addendum to the annual budget request submission of the Commissioner.(2)ElementsEach report required under paragraph (1) shall include—(A)an assessment of the impact of the program with respect to competition;(B)a comparison of acquisition timelines of procurements made using—(i)the program; and(ii)other competitive procedures that do not rely on general solicitations; and(C)a recommendation with respect to whether the authority for the program should be extended beyond the date of termination specified in subsection (f). (f)TerminationThe program shall terminate on September 30, 2028.(g)DefinitionsIn this section:(1)Competitive proceduresThe term competitive procedures has the meaning given such term in section 152 of title 41, United States Code.(2)InnovativeThe term innovative means any new—(A)technology, process, or method, including research and development; or(B)application of an existing technology, process, or method.7.Border security technology program management(a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:437.Border security technology program management(a)Major acquisition program definedIn this section, the term major acquisition program means an acquisition program of the Department that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2022 constant dollars) over its life-cycle cost.(b)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—(1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;(2)document that each such program is satisfying cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and(3)have a plan for satisfying program implementation objectives by managing contractor performance.(c)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring management of border security technology acquisition programs under this section.(d)PlanThe Secretary, acting through the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan for testing, evaluating, and using independent verification and validation of resources relating to the proposed acquisition of border security technology. Under such plan, the proposed acquisition of new border security technologies shall be evaluated through a series of assessments, processes, and audits to ensure—(1)compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and(2)the effective use of taxpayer dollars..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by striking the items relating to sections 435 and 436 and inserting the following new items:Sec. 435. Maritime operations coordination plan. Sec. 436. Maritime security capabilities assessments. Sec. 437. Border security technology program management..(c)Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out section 437 of the Homeland Security Act of 2002, as added by subsection (a). 8.U.S. Customs and Border Protection technology upgrades(a)Secure communicationsThe Commissioner shall ensure that each CBP officer or agent, if appropriate, is equipped with a secure radio or other two-way communication device that allows each such officer or agent to communicate—(1)between ports of entry and inspection stations; and(2)with other Federal, State, Tribal, and local law enforcement entities.(b)Border security deployment program(1)ExpansionNot later than September 30, 2023, the Commissioner shall fully implement the Border Security Deployment Program of CBP and expand the integrated surveillance and intrusion detection system at land ports of entry along the northern and southern borders of the United States.(2)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $33,000,000 for fiscal years 2022 and 2023 to carry out paragraph (1).(c)Upgrade of license plate readers at ports of entry(1)UpgradeNot later than two years after the date of the enactment of this section, the Commissioner shall upgrade all existing license plate readers in need of upgrade, as determined by the Commissioner, on the northern and southern borders of the United States.(2)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $125,000,000 for fiscal years 2022 and 2023 to carry out paragraph (1).(d)Biometric exit data system(1)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:420.Biometric exit data system(a)EstablishmentThe Secretary shall—(1)not later than 180 days after the date of the enactment of this section, submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate an implementation plan to establish a biometric exit data system to complete the integrated biometric entry and exit data system required under section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), including—(A)an integrated master schedule and cost estimate, including requirements and design, development, operational, and maintenance costs of such a system, that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;(B)cost-effective staffing and personnel requirements of such a system that leverages existing resources of the Department and takes into account prior reports on such matters issued by the Government Accountability Office and the Department;(C)a consideration of training programs necessary to establish such a system that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;(D)a consideration of how such a system will affect arrival and departure wait times that takes into account prior reports on such matters issued by the Government Accountability Office and the Department;(E)a consideration of audit capability for systems procured in partnership with the private sector to achieve biometric exit;(F)information received after consultation with the private sector, including the—(i)trucking industry;(ii)airport industry;(iii)airline industry;(iv)seaport industry;(v)travel industry; and(vi)biometric technology industry;(G)a consideration of how trusted traveler programs in existence as of the date of the enactment of this section may be impacted by, or incorporated into, such a system;(H)defined metrics of success and milestones;(I)identified risks and mitigation strategies to address such risks;(J)a consideration of how other countries have implemented a biometric exit data system;(K)a consideration of stakeholder privacy concerns; and(L)a list of statutory, regulatory, or administrative authorities, if any, needed to integrate such a system into the operations of the Transportation Security Administration; and(2)not later than two years after the date of the enactment of this section, establish a biometric exit data system at—(A)the 15 United States airports that support the highest volume of international air travel, as determined by available Federal flight data;(B)the 10 United States seaports that support the highest volume of international sea travel, as determined by available Federal travel data; and(C)the 15 United States land ports of entry that support the highest volume of vehicle, pedestrian, and cargo crossings, as determined by available Federal border crossing data.(b)Implementation(1)Pilot program at land ports of entryNot later than six months after the date of the enactment of this section, the Secretary, in collaboration with industry stakeholders specified in subsection (a)(1)(F), shall establish a six-month pilot program to test the biometric exit data system referred to in subsection (a)(1) on nonpedestrian outbound traffic at not fewer than three land ports of entry with significant cross-border traffic, including at not fewer than two land ports of entry on the southern land border and at least one land port of entry on the northern land border. Such pilot program may include a consideration of more than one biometric mode, and shall be implemented to determine the following:(A)How a nationwide implementation of such biometric exit data system at land ports of entry shall be carried out.(B)The infrastructure required to carry out subparagraph (A).(C)The effects of such pilot program on—(i)legitimate travel and trade;(ii)wait times, including processing times, for such non-pedestrian traffic;(iii)combating terrorism; and(iv)identifying visa holders who violate the terms of their visas.(2)At land ports of entry(A)In generalNot later than five years after the date of the enactment of this section, the Secretary shall expand to all land ports of entry the biometric exit data system established pursuant to subsection (a)(2).(B)ExtensionThe Secretary may extend for a single two-year period the date specified in subparagraph (A) if the Secretary certifies to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate that the 15 land ports of entry that support the highest volume of vehicle, pedestrian, and cargo crossings, as determined by available Federal border crossing data, do not have the physical infrastructure or characteristics to install the systems necessary to implement a biometric exit data system. Such extension shall apply only in the case of nonpedestrian outbound traffic at such land ports of entry.(3)At air and sea ports of entryNot later than five years after the date of the enactment of this section, the Secretary shall expand to all air and sea ports of entry the biometric exit data system referred to in subsection (a)(2).(c)Effects on air, sea, and land transportationThe Secretary, in consultation with appropriate industry stakeholders, shall ensure that the collection of biometric data under this section causes the least possible disruption to the movement of people or cargo in air, sea, or land transportation, while fulfilling the goals of improving counterterrorism efforts and identifying visa holders who violate the terms of their visas.(d)Termination of proceedingNotwithstanding any other provision of law, the Secretary shall, on the date of the enactment of this section, terminate the proceeding entitled Collection of Alien Biometric Data Upon Exit From the United States at Air and Sea Ports of Departure; United States Visitor and Immigrant Status Indicator Technology Program (US–VISIT), issued on April 24, 2008 (73 Fed. Reg. 22065).(e)Data matchingThe biometric exit data system established under this section shall—(1)match biometric information for an individual, regardless of nationality, citizenship, or immigration status, who is departing the United States against biometric data previously provided to the United States Government by such individual for the purposes of international travel;(2)leverage the infrastructure and databases of the current biometric entry and exit system established pursuant to section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b) for the purpose described in paragraph (1); and(3)be interoperable with, and allow matching against, other Federal databases that—(A)store biometrics of known or suspected terrorists; and(B)identify visa holders who violate the terms of their visas.(f)Scope(1)In generalThe biometric exit data system established under this section shall include a requirement for the collection of biometric exit data at the time of departure for all categories of individuals who are required by the Secretary to provide biometric entry data.(2)Exception for certain other individualsThis section shall not apply in the case of an individual who exits and then enters the United States on a passenger vessel (as such term is defined in section 2101 of title 46, United States Code) the itinerary of which originates and terminates in the United States.(3)Exception for land ports of entryThis section shall not apply in the case of a United States or Canadian citizen who exits the United States through a land port of entry.(g)Collection of dataThe Secretary may not require any non-Federal person to collect biometric data, or contribute to the costs of collecting or administering the biometric exit data system established under this section, except through a mutual agreement.(h)Multimodal collectionIn carrying out subsections (a)(1) and (b), the Secretary shall make every effort to collect biometric data using multiple modes of biometrics.(i)Facilities(1)In generalAll facilities at which the biometric exit data system established under this section is implemented shall provide and maintain space for Federal use that is adequate to support biometric data collection and other inspection-related activity.(2)Non-Federal facilitiesWith respect to each non-Federal facility at which the biometric exit data system is implemented pursuant to paragraph (1), the space required under such paragraph shall be provided and maintained at no cost to the Federal Government.(3)Land ports of entryWith respect to each facility at a land port of entry at which the biometric exit data system is implemented pursuant to paragraph (1), the space required under such paragraph shall be coordinated with the Administrator of General Services.(j)Northern land borderWith respect to the northern land border, the requirements under subsections (a)(2)(C), (b)(2)(A), and (b)(3) may be achieved through the sharing of biometric data provided to the Department by the Canadian Border Services Agency pursuant to the 2011 Beyond the Border agreement.(k)Full and open competitionThe Secretary shall procure goods and services to implement this section through full and open competition in accordance with the Federal Acquisition Regulation.(l)Other biometric initiativesNothing in this section may be construed as limiting the authority of the Secretary to collect biometric information in circumstances other than as specified in this section.(m)Congressional reviewNot later than 90 days after the date of the enactment of this section, the Secretary shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate reports and recommendations regarding the Directorate of Science and Technology’s Air Entry and Exit Re-Engineering Program and the U.S. Customs and Border Protection entry and exit mobility program demonstrations.(n)Savings clauseNothing in this section may prohibit the collection of user fees permitted by section 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c)..(2)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 for each of fiscal years 2022 and 2023 to carry out section 420 of the Homeland Security Act of 2002, as added by this subsection.(3)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new item:Sec. 420. Biometric exit data system..9.Nonintrusive inspection operationsThe Secretary shall fully implement the requirements of the Securing America’s Ports Act (Public Law 116–299; 6 U.S.C. 211 note).10.Additional U.S. Customs and Border Protection personnel(a)Border patrol agentsNot later than September 30, 2025, the Commissioner shall hire, train, and assign agents to maintain an active duty presence of—(1)not fewer than 22,478 full-time equivalent CBP agents; and(2)not fewer than 1,200 CBP processing coordinators.(b)CBP officersIn addition to positions authorized before the date of the enactment of this section and any existing officer vacancies within CBP as of such date, the Commissioner shall, not later than September 30, 2025, hire, train, and assign to duty sufficient CBP officers to maintain an active duty presence of—(1)not fewer than 27,725 full-time equivalent officers; and(2)the required associated full-time support staff distributed among all United States ports of entry.(c)Air and marine operationsNot later than September 30, 2025, the Commissioner shall hire, train, and assign agents for Air and Marine Operations of CBP to maintain not fewer than 1,675 full-time equivalent agents.(d)CBP K–9 units and handlers(1)K–9 unitsNot later than September 30, 2025, the Commissioner shall deploy not fewer than 200 new K–9 units, with supporting officers of CBP and other required staff, at land ports of entry and checkpoints, along the northern and southern borders of the United States.(2)Use of caninesThe Commissioner shall prioritize the use of K–9 units at the primary inspection lanes at land ports of entry and checkpoints.(e)CBP tunnel detection and remediationNot later than September 30, 2025, the Commissioner shall increase by not fewer than 50 the number of CBP officers assisting task forces and activities related to—(1)the deployment and operation of border tunnel detection technology;(2)the apprehension of individuals using such tunnels for—(A)unlawfully entering the United States;(B)drug trafficking; or(C)human smuggling; and(3)the remediation of such illicit tunnels.(f)Agricultural specialistsIn addition to the officers and agents authorized under subsections (a) through (e), by September 30, 2025, the Commissioner shall carry out section 4 of the Protecting America’s Food and Agriculture Act of 2019 (Public Law 116–122; 6 U.S.C. 211 note).(g)U.S. Customs and Border Protection Office of IntelligenceNot later than September 30, 2025, the Commissioner shall hire, train, and assign sufficient Office of Intelligence personnel to maintain not fewer than 500 full-time equivalent employees.(h)GAO reportIf the staffing levels required under this section are not achieved by September 30, 2025, the Comptroller General of the United States shall conduct a review of the reasons why such levels were not achieved.11.Anti-Border Corruption Act Reauthorization(a)Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (6 U.S.C. 221; Public Law 111–376) is amended by striking subsection (b) and inserting the following new subsections:(b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1)—(1)to a current, full-time law enforcement officer employed by a State or local law enforcement agency who—(A)has continuously served as a law enforcement officer for not fewer than three years;(B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;(C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and(D)has, within the past ten years, successfully completed a polygraph examination as a condition of employment with such officer’s current law enforcement agency;(2)to a current, full-time Federal law enforcement officer who—(A)has continuously served as a law enforcement officer for not fewer than three years;(B)is authorized to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;(C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and(D)holds a current Tier 4 background investigation or current Tier 5 background investigation; and(3)to a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—(A)has served in the Armed Forces for not fewer than three years;(B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;(C)holds, or has undergone within the past five years, a current Tier 4 background investigation or current Tier 5 background investigation;(D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and(E)was not granted any waivers to obtain the clearance referred to in subparagraph (B).(c)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is four years after the date of the enactment of the Border Security for America Act of 2021. .(b)Supplemental commissioner authority and definitions(1)Supplemental commissioner authorityThe Anti-Border Corruption Act of 2010 is amended by adding at the end the following new section: 5.Supplemental commissioner authority(a)NonexemptionAn individual who receives a waiver under section 3(b) is not exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.(b)Background investigationsAny individual who receives a waiver under section 3(b) who holds a current Tier 4 background investigation shall be subject to a Tier 5 background investigation.(c)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under section 3(b) if information is discovered before the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..(2)ReportThe Anti-Border Corruption Act of 2010, as amended by paragraph (1), is further amended by adding at the end the following new section:6.Reporting(a)Annual reportNot later than one year after the date of the enactment of this section and annually thereafter while the waiver authority under section 3(b) is in effect, the Commissioner of U.S. Customs and Border Protection shall submit to Congress a report that includes, with respect to each such reporting period—(1)the number of waivers requested, granted, and denied under such section 3(b);(2)the reasons for any denials of such waiver;(3)the percentage of applicants who were hired after receiving a waiver;(4)the number of instances that a polygraph was administered to an applicant who initially received a waiver and the results of such polygraph;(5)an assessment of the current impact of the polygraph waiver program on filling law enforcement positions at U.S. Customs and Border Protection; and(6)additional authorities needed by U.S. Customs and Border Protection to better utilize the polygraph waiver program for its intended goals.(b)Additional informationThe first report submitted under subsection (a) shall include—(1)an analysis of other methods of employment suitability tests that detect deception and could be used in conjunction with traditional background investigations to evaluate potential employees for suitability; and(2)a recommendation regarding whether a test referred to in paragraph (1) should be adopted by U.S. Customs and Border Protection when the polygraph examination requirement is waived pursuant to section 3(b)..(3)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by paragraphs (1) and (2), is further amended by adding at the end the following new section:7.DefinitionsIn this Act:(1)Federal law enforcement officerThe term Federal law enforcement officer means a law enforcement officer, as such term is defined in section 8331(20) or 8401(17) of title 5, United States Code.(2)Serious military or civil offenseThe term serious military or civil offense means an offense for which—(A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and(B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Court-Martial, as pursuant to Army Regulation 635–200, chapter 14–12.(3)Tier 4; Tier 5The terms Tier 4 and Tier 5 with respect to background investigations have the meaning given such terms under the 2012 Federal Investigative Standards.(4)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code..(c)Polygraph examinersNot later than September 30, 2025, the Secretary shall increase to not fewer than 150 the number of trained full-time equivalent polygraph examiners for administering polygraphs under the Anti-Border Corruption Act of 2010, as amended by this section.12.Establishment of workload staffing models for U.S. Border Patrol and Air and Marine Operations of CBP(a)In generalNot later than one year after the date of the enactment of this Act, the Commissioner, in coordination with the Under Secretary for Management, the Chief Human Capital Officer, and the Chief Financial Officer of the Department, shall implement a workload staffing model for each of the following:(1)The U.S. Border Patrol.(2)Air and Marine Operations of CBP.(b)Responsibilities of the Commissioner of CBPSubsection (c) of section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211), is amended—(1)by redesignating paragraphs (18) and (19) as paragraphs (20) and (21), respectively; and(2)by inserting after paragraph (17) the following new paragraphs:(18)implement a staffing model that includes consideration for essential frontline operator activities and functions, variations in operating environments, present and planned infrastructure, present and planned technology, and required operations support levels for the U.S. Border Patrol, Air and Marine Operations, and the Office of Field Operations, to manage and assign personnel of such entities to ensure field and support posts possess adequate resources to carry out duties specified in this section;(19)develop standard operating procedures for a workforce tracking system within the U.S. Border Patrol, Air and Marine Operations, and the Office of Field Operations, train the workforce of each of such entities on the use, capabilities, and purpose of such system, and implement internal controls to ensure timely and accurate scheduling and reporting of actual completed work hours and activities;.(c)Report(1)In generalNot later than one year after the date of the enactment of this section with respect to subsection (a) and paragraphs (18) and (19) of section 411(c) of the Homeland Security Act of 2002 (as amended by subsection (b)), and annually thereafter with respect to such paragraphs (18) and (19), the Secretary shall submit to the appropriate congressional committees a report that includes a status update on—(A)the implementation of such subsection (a) and such paragraphs (18) and (19); and(B)each relevant workload staffing model.(2)Data sources and methodology requiredEach report required under paragraph (1) shall include information relating to the data sources and methodology used to generate such staffing models.(d)Inspector General reviewNot later than 120 days after the Commissioner develops the workload staffing models pursuant to subsection (a), the Inspector General of the Department shall review such model and provide feedback to the Secretary and the appropriate congressional committees with respect to the degree to which such model is responsive to the recommendations of the Inspector General, including—(1)recommendations from the Inspector General’s February 2019 audit; and(2)any further recommendations to improve such model.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security of the House of Representatives; and(2)the Committee on Homeland Security and Governmental Affairs of the Senate.13.Operation Stonegarden(a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:2009A.Operation Stonegarden(a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden, under which the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State administrative agency, to enhance border security in accordance with this section.(b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency—(1)shall be located in—(A)a State bordering Canada or Mexico; or(B)a State or territory with a maritime border; and(2)shall be involved in an active, ongoing, U.S. Customs and Border Protection operation coordinated through a U.S. Border Patrol sector office.(c)Permitted usesThe recipient of a grant under this section may use such grant for—(1)equipment, including maintenance and sustainment costs;(2)personnel, including overtime and backfill, in support of enhanced border law enforcement activities;(3)any activity permitted for Operation Stonegarden under the most recent fiscal year Department of Homeland Security’s Homeland Security Grant Program Notice of Funding Opportunity; and(4)any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.(d)Period of performanceThe Secretary shall award grants under this section to grant recipients for a period of not less than 36 months.(e)ReportFor each of fiscal years 2022 through 2026, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains information on the expenditure of grants made under this section by each grant recipient.(f)Authorization of appropriationsThere is authorized to be appropriated $110,000,000 for each of fiscal years 2022 through 2026 for grants under this section..(b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:(a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, 2009, and 2009A to State, local, and Tribal governments, as appropriate..(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2009 the following new item:Sec. 2009A. Operation Stonegarden..14.Air and Marine Operations flight hours(a)Air and marine operations flight hoursThe Secretary shall ensure that not fewer than 95,000 annual flight hours are carried out by Air and Marine Operations of CBP.(b)Unmanned aircraft systemsThe Secretary, after coordination with the Administrator of the Federal Aviation Administration, shall ensure that Air and Marine Operations operate unmanned aircraft systems on the southern border of the United States for not less than 24 hours per day for 7 days per week.(c)Primary missionsThe Commissioner shall ensure that—(1)the primary missions for Air and Marine Operations are to directly support—(A)U.S. Border Patrol activities along the borders of the United States; and(B)Joint Interagency Task Force South operations in the transit zone; and(2)the Executive Assistant Commissioner of Air and Marine Operations assigns the greatest priority to support missions outlined under paragraph (1).(d)High demand flight hour requirementsThe Commissioner shall ensure that U.S. Border Patrol Sector Chiefs—(1)identify air support mission-critical hours; and(2)direct Air and Marine Operations to support requests from Sector Chiefs as their primary mission.(e)Contract air support authorizationsThe Commissioner shall contract for the unfulfilled air support mission-critical hours, as identified pursuant to subsection (d).(f)Small unmanned aircraft systems(1)In generalThe Chief of the U.S. Border Patrol shall be the executive agent with respect to the use of small unmanned aircraft systems by CBP for the purpose of—(A)meeting the unmet flight hour operational requirements of the U.S. Border Patrol; and(B)achieving situational awareness and operational control (as such term is defined in section 2(b) of the Secure Fence Act of 2006 (Public Law 109–367; 8 U.S.C. 1701 note)).(2)CoordinationIn carrying out paragraph (1), the Chief of the U.S. Border Patrol shall coordinate—(A)flight operations with the Administrator of the Federal Aviation Administration to ensure the safe and efficient operation of the National Airspace System; and(B)with the Executive Assistant Commissioner for Air and Marine Operations of CBP to—(i)ensure the safety of other CBP aircraft flying in the vicinity of small unmanned aircraft systems operated by the U.S. Border Patrol; and(ii)establish a process to include data from flight hours in the calculation of got away statistics.(3)Conforming amendmentParagraph (3) of section 411(e) of the Homeland Security Act of 2002 (6 U.S.C. 211(e)) is amended—(A)in subparagraph (B), by striking and after the semicolon at the end;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by inserting after subparagraph (B) the following new subparagraph: (C)carry out the small unmanned aircraft system (as such term is defined in section 44801 of title 49, United States Code) requirements pursuant to subsection (f) of section 14 of the Border Security for America Act of 2021; and.(g)Savings clauseNothing in this section shall confer, transfer, or delegate to the Secretary, the Commissioner, the Executive Assistant Commissioner for Air and Marine Operations of CBP, or the Chief of the U.S. Border Patrol any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration relating to the use of airspace or aviation safety.(h)DefinitionsIn this section:(1)Got awayThe term got away has the meaning given such term in section 1092(a)(3) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(3)).(2)Transit zoneThe term transit zone has the meaning given such term in section 1092(a)(8) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 6 U.S.C. 223(a)(8)).15.Eradication of carrizo cane and salt cedar(a)In generalNot later than September 30, 2026, the Secretary, in coordination with the heads of the relevant Federal, State, and local agencies, shall begin eradicating the carrizo cane plant and any salt cedar along the Rio Grande River that impedes border security operations.(b)ExtentThe waiver authority under subsection (c) of section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), as amended by section 4 of this Act, shall extend to activities carried out pursuant to subsection (a).16.Border Patrol Strategic Plan(a)In generalNot later than one year after the date of enactment of this section and every five years thereafter, the Secretary, acting through the Chief of the U.S. Border Patrol, shall issue a Border Patrol Strategic Plan (referred to in this section as the “plan”) to enhance the security of the international borders of the United States.(b)ElementsThe plan shall include the following:(1)A consideration of Border Patrol Capability Gap Analysis reporting, Border Security Improvement Plans, and any other strategic document authored by the U.S. Border Patrol to address security gaps with respect to ports of entry, including efforts to mitigate threats identified in such analyses, plans, and documents.(2)Information relating to the dissemination of information relating to border security or border threats with respect to the efforts of the Department and other appropriate Federal agencies.(3)Information relating to efforts by U.S. Border Patrol to—(A)increase situational awareness, including—(i)surveillance capabilities, such as capabilities developed or utilized by the Department of Defense, and any appropriate technology determined to be excess by the Department of Defense; and(ii)the use of manned aircraft and unmanned aircraft systems;(B)detect and prevent terrorists and instruments of terrorism from entering the United States;(C)detect, interdict, and disrupt human smuggling, human trafficking, drug trafficking and other illicit cross-border activity;(D)focus intelligence collection to disrupt transnational criminal organizations outside of the international and maritime borders of the United States; and(E)ensure that any new border security technology can be operationally integrated with existing technologies in use by the Department.(4)Information relating to initiatives of the Department with respect to operational coordination, including any relevant task forces of the Department. (5)Information gathered from the lessons learned by the deployments of the National Guard to the southern border of the United States. (6)A description of cooperative agreements relating to information sharing with State, local, Tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the border. (7)Information relating to border security information received from—(A)State, local, Tribal, territorial, and other Federal law enforcement agencies that have jurisdiction on the border or in the maritime environment; and(B)border community stakeholders, including representatives from—(i)border agricultural and ranching organizations; and(ii)business and civic organizations.(8)Information relating to the staffing requirements with respect to border security for the Department. (9)A prioritized list of Department research and development objectives to enhance the security of the southern border.(10)An assessment of training programs, including such programs relating to—(A)identifying and detecting fraudulent documents;(B)understanding the scope of CBP enforcement authorities and appropriate use of force policies; and(C)screening, identifying, and addressing vulnerable populations, such as children and victims of human trafficking.17.Homeland Security Investigations Innovation Lab(a)In generalSubtitle E of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:463.Innovation lab(a)Establishment(1)In generalThere is established within the Department a program to be known as the Homeland Security Investigations Innovation Lab (referred to in this section as the Innovation Lab).(2)Assistant DirectorThe Innovation Lab shall be headed by an Assistant Director, who shall be appointed by the Executive Associate Director of United States Immigration and Customs Enforcement, Homeland Security Investigations.(b)PurposeThe purpose of the Innovation Lab shall be to improve investigative efficiency and mission-critical outcomes by enhancing and streamlining data processing, agility, assessment, visualization, and analysis of homeland security data, using innovative and emerging technologies and best practices for design principles. Innovation Lab efforts shall be informed by designated field agents and analysts with relevant experience.(c)Co-LocationThe Secretary shall, if practicable, co-locate Innovation Lab personnel and office space with other existing assets of—(1)the Department, where possible; or(2)Federal facilities, where appropriate.(d)CompositionThe Innovation Lab shall be comprised of personnel from the following:(1)Homeland Security Investigations of U.S. Immigration and Customs Enforcement.(2)Other appropriate agencies as determined by the Secretary.(3)The private sector (through advisory partnerships), including developers with specializations in innovative and emerging technology, backend architecture, or user interface design.(4)Academic institutions (through advisory partnerships), including members from the Department of Homeland Security Centers of Excellence. (e)PrioritizationThe Innovation Lab shall prioritize new projects based on communicated investigative challenges experienced by each Homeland Security Investigations field office. Such communication may be incorporated in existing annual threat analyses conducted by Homeland Security Investigations.(f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Innovation Lab.(g)Authorization of appropriationsThere is authorized to be appropriated $24,700,000 for fiscal year 2022 and $27,700,000 for fiscal year 2023 to carry out this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 462 the following new item:Sec. 463. Innovation lab..18.Integrated Border Enforcement Teams(a)In generalSubtitle D of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:447.Integrated Border Enforcement Teams(a)EstablishmentThere is established within the Department a program to be known as the Integrated Border Enforcement Team program (referred to in this section as IBET) for the purposes described in subsection (b).(b)PurposesThe purposes described in this subsection are the following:(1)Enhance cooperation between the United States and Canada with respect to border security.(2)Enhance security between designated ports of entry.(3)Detect, investigate, prevent, and respond to terrorism, transnational criminal organizations, and other violations of law related to border security.(4)Facilitate collaboration among components and offices within the Department and international partners.(5)Execute coordinated activities in furtherance of border security and homeland security.(6)Enhance information sharing, including the dissemination of homeland security information among such components and offices of the Department and international partners. (c)Composition and establishment of units(1)CompositionIBET units may be composed of personnel from the following:(A)U.S. Customs and Border Protection.(B)U.S. Immigration and Customs Enforcement, led by Homeland Security Investigations.(C)Other Department personnel, as appropriate.(D)Other Federal, State, local, Tribal, and foreign law enforcement agencies, as appropriate.(E)Other appropriate personnel at the discretion of the Secretary.(2)Establishment of units(A)In generalThe Secretary may establish IBET units in regions in which such units can contribute to the purpose of IBET.(B)AssessmentPrior to establishing an IBET unit pursuant to subparagraph (A), the Secretary shall assess the establishment of such unit in a particular region with the following criteria:(i)The likelihood that the establishment of such unit in such region would significantly mitigate cross-border threats, including such threats posed by transnational criminal organizations and terrorist groups.(ii)The availability of Federal, State, local, Tribal, and foreign law enforcement resources to participate in such unit.(iii)Whether the establishment of such unit would duplicate the efforts of existing interagency task forces or centers within such region, including the Border Enforcement Security Task Force established under section 432.(d)OperationAfter establishing an IBET unit pursuant to paragraph (2) of subsection (c), the Secretary may—(1)direct the assignment of Federal personnel to such unit;(2)take other actions to assist Federal, State, local, and Tribal entities to participate in such unit, including providing financial assistance for operational, administrative, and technological costs associated with such participation;(3)direct the development of policy and guidance necessary to identify, assess, and integrate the available partner resources in relevant border sector security assessments and resource planning documents;(4)establish targets and performance measures for such unit; and(5)direct leadership of such unit to monitor the progress with respect to such targets and performance measures.(e)CoordinationThe Secretary shall coordinate IBET activities with other similar border security and antiterrorism programs within the Department in accordance with the strategic objectives of the Cross-Border Law Enforcement Advisory Committee.(f)Memoranda of understandingThe Secretary may enter into memoranda of understanding with appropriate representatives of the entities specified in paragraph (1) of subsection (c), as necessary, to carry out this section. (g)ReportNot later than 180 days after the date on which IBET is established and biannually thereafter for the following six years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that—(1)describes the effectiveness of IBET units in fulfilling the purposes specified in subsection (b);(2)identifies challenges on the sustainment of cross-border IBET operations, including challenges faced by international partners, and planned corrective actions;(3)identifies costs associated with IBET units disaggregated by relevant categories designated at the discretion of the Secretary;(4)identifies ways to support joint training for IBET stakeholder agencies and radio interoperability to allow for secure cross-border radio communications; and(5)identifies and assesses ways IBET, Border Tunnel Task Forces, Border Enforcement Security Task Forces, and the Integrated Cross-Border Maritime Law Enforcement Operation Program can better align operations, including interdiction and investigation activities..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 446 the following new item:Sec. 447. Integrated Border Enforcement Teams..19.DNA collection consistent with Federal lawNot later than 14 days after the date of the enactment of this section, the Secretary shall ensure and certify to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that CBP is fully compliant with the DNA Fingerprint Act of 2005 (Public Law 109–162; 119 Stat. 3084) at all border facilities that process adults, including as part of a family unit, in the custody of CBP at the border.